Citation Nr: 0320196	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the residuals of chest 
and spinal injuries, and for the residuals of a concussion.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1965 to January 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously the subject of a March 2000 Board 
decision, which determined that new and material evidence had 
not been submitted to reopen the claims for service 
connection for residuals of chest and spinal injuries, and 
for residuals of a concussion.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  

Thereafter, a September 2000 joint motion for remand noted 
that there were Department of Veterans Affairs (VA) medical 
records dated between 1995 and 1999 that were not of record 
at the time of the Board's March 2000 decision, and the Court 
therefore issued an order in October 2000, vacating the 
Board's decision and remanding the matter to the Board for 
action consistent with the joint motion for remand.  In a 
December 2000 letter to the Board, the appellant's 
representative stated that the veteran did not waive regional 
office (RO) consideration of the additional treatment records 
and requested that the case be remanded to the RO for further 
review.

The RO subsequently reviewed the additional VA treatment 
records in a supplemental statement of the case, issued in 
March 2001, and found that the VA treatment records did not 
constitute new and material evidence, and that therefore the 
subject claims for service connection would not be reopened.

Thereafter, following the representative's submission of 
additional argument to the Board in August 2001, in a letter 
dated in January 2002, the veteran's representative noted 
that the veteran had been recently evaluated at a VA facility 
for disorders relevant to the instant claims, and requested 
that she either be given additional time to submit evidence 
or that the case again be remanded to the RO to obtain 
additional VA treatment records.

After the veteran's representative had been given several 
extensions to obtain the records and any other evidence in 
support of the veteran's claims, the Board undertook its own 
development of the case, which consisted of steps to obtain 
the additional VA treatment records and documents contained 
within any files in the possession of the Social Security 
Administration (SSA) that had not been associated with the VA 
claims folder.

A response to the Board's inquiry from the SSA in September 
2002, indicated that there was no folder available for the 
veteran, and in any event, the veteran's representative 
indicated in a letter dated in October 2002, that she had 
already provided relevant documents from SSA to VA.

As for the additional VA treatment records, VA records for 
the period of November 2001 to June 2002 were obtained by the 
Board in September 2002, and copies forwarded to veteran's 
representative in November 2002.  In a letter dated in 
November 2002, the veteran's representative asserted that 
such additional records, along with other documents already 
submitted, constituted new and material evidence and 
warranted reopening the claims on appeal.

In a Board decision in February 2003, the Board found that 
new and material evidence had been received to justify the 
reopening of the claims for residuals of chest and spinal 
injuries, and for residuals of a concussion, but determined 
that further medical development was needed with respect to 
these issues.  Therefore, the Board undertook that 
development as it was then permitted to do under the then 
applicable law and regulations.  The results of that action 
have been provided to the veteran's representative and are 
contained within the claims folder.  The claims folder also 
contains a July 2003 letter in which the representative 
waives RO consideration of this evidence.  Moreover, as the 
Board has determined that this evidence permits the Board to 
grant the benefits sought on appeal, the Board finds that it 
cannot be considered prejudicial to the veteran for the Board 
to proceed to the merits without initial RO consideration of 
the newly received evidence.


FINDINGS OF FACT

1.  Residuals of cartilaginous injury of the thorax, and 
thoracic and cervical spine injury are related to active 
service.

2.  Post-concussive syndrome is related to active service; 
chronic headaches result from the service-connected post-
concussive syndrome.


CONCLUSIONS OF LAW

1.  Residuals of cartilaginous injury of the thorax, and 
thoracic and cervical spine injury were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Post-concussive syndrome was incurred in active service, 
and chronic headaches are related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that these issues have already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  In this regard, the record contains relevant medical 
opinions and other evidence that permit the Board to properly 
address the issues on appeal, and as a result of the Board's 
decision to grant these claims, any failure to notify and/or 
develop the claims cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that no further notice 
and/or development is required in this matter pursuant to the 
VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and organic diseases of the nervous system or arthritis 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service medical records reflect that the veteran was involved 
as a passenger in an in-service automobile accident in August 
1966, at which time he was treated for cerebral concussion, 
multiple abrasions and lacerations, and complaints of pain in 
the right posterior thorax.

Post-service treatment records, including recent VA treatment 
records for the period of April 2002 to June 2002, reflect 
pertinent diagnoses and findings of disability of the chest, 
spine and head area, including costochondritis, pressure 
headaches, degenerative disc disease of the cervical spine, 
and thoracic spine spondylosis.

May 2003 VA neurological disorders examination revealed the 
veteran's history of being in the back seat of an automobile 
that struck a pole at a high rate of speed, causing the 
veteran to be thrown from the vehicle and rendered 
unconscious.  Initial examination was noted to reveal an 
impression of cerebral concussion, rule out intracranial 
pathology.  It was also noted that the veteran sustained 
multiple abrasions and laceration, including facial 
lacerations, and that the veteran complained of pain in the 
right posterior thorax.  Following the accident, the veteran 
suffered from persistent headaches and symptoms of mild 
memory disturbance and difficulty in focusing.

Current symptoms included difficulty with memory and chronic 
headaches, which were persistent almost the whole day and 
began in the posterior neck in the midline and then radiated 
over the top of his head.  He also continued to notice 
difficulty maintaining focus and some problems with 
coordination.  Computed tomography (CT) of the head revealed 
negative findings and CT of the cervical spine revealed mild 
to moderate degenerative disc disease from C4-5 to C6-7 with 
mild foraminal narrowing on the left at C6-7.  The examiner 
also noted that an X-ray report from the hospitalization in 
service in 1966 revealed that the cervical spine was 
interrupted at C3-4 with a slight posterior step.  
Neurological examination revealed tenderness in the cervical 
spine from C3 to C7 and tenderness on the thoracic spine at 
T8.  The assessment was chronic headaches secondary to post-
concussive syndrome and cervical spine degenerative disease.  
The examiner commented that the question was whether it was 
as least as likely as not that any headache disorder or other 
disability was related to the in-service concussion that he 
sustained.  The examiner opined that it was "likely if not 
that it is related to his head injury and concussion and the 
neck injury that he sustained in this accident 1966."

With respect to the veteran's spine injury, the examiner 
again noted the initial X-ray report that indicated some 
abnormality of the cervical spine and the veteran's 
contemporaneous complaints of right posterior chest symptoms 
with post-service continuing complaints of popping and a 
grinding feeling in his chest when he moved his arms.  
Physical examination also revealed tenderness in the thoracic 
and cervical spine and some limitation of motion of the 
cervical spine.  The assessment was cartilaginous injury of 
the thorax, cervical spine injury with degenerative joint 
disease, and thoracic spine injury.  The examiner commented 
that the question was whether the veteran had chest and spine 
injuries as related to the automobile accident, and the 
examiner opined that it was more likely than not that it was 
related to the accident in 1966.  In an addendum, the 
examiner noted that July 1998 CT of the head did reveal some 
volume loss of the cerebellum and some subtle abnormality was 
noted on finger-to-nose examination consistent with such an 
abnormality.  Therefore, the examiner indicated that he 
continued to believe that the veteran had a mild cerebellar 
abnormality on his neurologic examination and CT, and that 
this probably stemmed from his automobile accident in 1966.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of residuals of 
cartilaginous injury of the thorax, thoracic spine injury, 
cervical spine injury with DJD and DDD, post-concussion 
syndrome, and chronic headaches.  The Board also notes that 
service medical records establish that the veteran was 
involved in an automobile accident in which he sustained 
relevant injury.  

However, the above evidence merely permitted the Board to 
conclude that an injury consistent with current complaints 
was incurred in service.  Medical evidence was still needed 
to link current disability to service or in the case of 
arthritis or organic diseases of the nervous system, to a 
period of one year following service.  

In this regard, while the record previously did not reflect 
medical opinions linking any current residuals of the thorax, 
thoracic spine, cervical spine, and post-concussive syndrome 
to service, the record now contains medical opinions that do 
provide a nexus of such disability to service.  There is also 
an opinion that finds that the veteran's chronic headaches 
are secondary to post-concussive syndrome and cervical spine 
degenerative disease.

More specifically, the May 2003 VA neurological examiner 
reviewed the entire record in conjunction with the 
examination of the veteran, rendered an assessment that 
included cartilaginous injury of the thorax, cervical spine 
injury with degenerative joint disease, and thoracic spine 
injury, and concluded that it was more likely than not that 
the veteran's chest and spine injuries were related to the 
accident in 1966.  The examiner also provided an impression 
that included chronic headaches as secondary to post-
concussion syndrome and cervical spine degenerative changes, 
noting that the veteran's headaches were "likely if not that 
it is related to his head injury and concussion and the neck 
injury that he sustained in this accident 1966."  While this 
language is somewhat infelicitous, the Board finds that taken 
in context with the other opinions and findings identified by 
the examiner, it is clear that the examiner also seeks to 
relate the veteran's residuals of concussive injury directly 
to the in-service accident.  Therefore, in summary, the Board 
finds that the examiner has opined that the veteran's 
residuals of cartilaginous injury of the thorax, thoracic 
spine injury, cervical spine injury with DJD and DDD, and 
post-concussion syndrome are related to the in-service 
automobile accident of 1966, and that the veteran's chronic 
headaches are, in turn, secondary to the veteran's newly 
service-connected post-concussive syndrome and cervical spine 
degenerative disease.  

Moreover, the May 2003 VA neurological opinions linking 
current disability with symptoms during the veteran's 
military service, and as secondary to such disability, are 
not contradicted by other medical opinions.  

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that residuals of cartilaginous injury of the 
thorax, thoracic spine injury, cervical spine injury, and 
post-concussion syndrome have been related by competent 
evidence to service, and that service connection for chronic 
headaches has been established on a secondary basis.  
Therefore, service connection for all of these disabilities 
is warranted. 







ORDER

Service connection for the veteran's residuals of 
cartilaginous injury of the thorax, and residuals of 
inservice thoracic and cervical spine injury, and post-
concussion syndrome including headaches, is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

